Name: Commission Regulation (EEC) No 895/93 of 16 April 1993 amending Annexes I, II and III of Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin
 Type: Regulation
 Subject Matter: health;  animal product;  agricultural activity
 Date Published: nan

 No L 93/ 10 17. 4. 93Official Journal of the European Communities COMMISSION REGULATION (EEC) No 895/93 of 16 April 1993 amending Annexes I, II and III of Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin honey bees, maximum residue limits must also be esta ­ blished for eggs, milk or honey ; Whereas cefquinom should be inserted into Annex I to Regulation (EEC) No 2377/90 ; Whereas hydrogen peroxide and sulphur should be inserted into Annex II to Regulation (EEC) No 2377/90 ; Whereas thiamphenicol,.triclabendazole, flubendazole and oxilbendazole should be inserted into Annex III of Regu ­ lation (EEC) No 2377/90 ; whereas it is necessary to define the duration of the provisional maximum residue limits ; Whereas a period of 60 days should be allowed before the entry into force of this Regulation in order to allow Member States to make any adjustment which may be necessary to the authorizations to place the veterinary medicinal products concerned on the market which have been granted in accordance with Council Directive 8 1 /851 /EEC (3), as amended by Directive 90/676/EEC (4) to take account of the provisions of this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee for the Adaptation to Technical Progress of the Directives on the Removal of Technical Barriers to Trade in the Veterinary Medicinal Products Sector, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2377/90 of 26 June 1990 laying down a Community procedure for the establishment of maximum residue limits of veteri ­ nary medicinal products in foodstuffs of animal origin ('), as last amended by Commission Regulation (EEC) No 3093/92 (2) and in particular Articles 6, 7 and 8 thereof, Whereas, in accordance with Regulation (EEC) No 2377/90, maximum residue limits must be established progressively for all pharmacologically active substances which are used within the Community in veterinary medicinal products intended for administrative to food ­ producing animals ; Whereas maximum residue limits should be established only after the examination within the Committee for Veterinary Medicinal Products of all the relevant informa ­ tion concerning the safety of residues of the substance concerned for the consumer of foodstuffs of animal origin and the impact of residues on the industrial processing of foodstuffs ; Whereas, in establishing maximum residue limits for resi ­ dues of veterinary medicinal products in foodstuffs of animal origin , it is necessary to specify the animal species in which residues may be present, the levels which may be present in each of the , relevant meat tissues obtained from the treated animal (target tissue) and the nature of the residue which is relevant for the monitoring of resi ­ dues (marker residue) ; Whereas, for the control of residues, as provided for in appropriate Community legislation , maximum residue limits should usually be established for the target tissues of liver or kidney ; whereas, however, the liver and kidney are frequently removed from carcasses moving in interna ­ tional trade, and maximum residue limits should there ­ fore also always be established for muscle or fat tissues ; Whereas, in the case of veterinary medicinal products intended for use in laying birds, lactating animals or HAS ADOPTED THIS REGULATION : Article 1 Annexes I , II and III of Regulation (EEC) No 2377/90 are hereby amended as set out in the Annex hereto . Article 2 This Regulation shall enter into force on the sixtieth day following its publication in the Official Journal of the European Communities. (') OJ No L 224, 18 . 8 . 1990, p . 1 . 0 OJ No L 311 , 28 . 10 . 1992, p . 18 . (') OJ No L 317, 6. 11 . 1981 , p. 1 . (4) OJ No L 373, 31 . 12 . 1990, p. 15. 17. 4. 93 Official Journal of the European Communities No L 93/11 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 April 1993 . For the Commission Martin BANGEMANN Member of the Commission No L 93/ 12 Official Journal of the European Communities 17. 4. 93 ANNEX A. Annex I is modified as follows : Under 1 .2 Antibiotics the following heading is added : ' 1.2.2. Cephalosporins Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions i 1.2.2.1 . Cefquinome Cefquinome Bovine 200 | µg/kg Kidney 100 | µg/kg Liver 50 Hg/kg Muscle 50 (Xg/kg Fat'. B. Annex II is hereby replaced by the following : ANNEX II List of substances not subject to maximum residue limits 1 . Inorganic chemicals Pharmacologically active substances(s) Animal species Other provisions 1.1 . Hydrogen peroxide Fish 1.2. Sulphur Bovine Ovine Caprine Equidae Porcine'. C. Annex III is modified as follows : Under 1.2.4. Chloramphenicol and related compounds the following heading is inserted : 'Pharmacologically active substances(s) Marker residue Animal species MRLs Target tissues Other provisions 1.2.4.2. Thiamphenicol Thiamphenicol Bovine 40 pg/kg Muscle Provisionalo MRLs expire on Poultry Liver 1.1.96.'. Kidney Fat Under 2.1.1 . Benzimidazoles and pro-benzimidazoles the following headings are inserted : 'Pharmacologically active substances(s) Marker residue Animal species MRLs Target tissues Other provisions 2.1.1.6. Triclabendazole Sum of extractable residues Bovine 150 | µg/kg Muscle Provisional MRLs expire on that may be oxidized to Ovine Liver 1 . 7. 1995. keto-triclabendazole Kidney 50 |Xg/kg Fat 2.1.1.7. Flubendazole Flubendazole Poultry 500 | µg/kg Liver Provisional MRLs expire on Game birds 200 Hg/kg Muscle 1 . 1 . 96. 400 Jig/kg Eggs Porcine 10 | µg/kg Muscle Liver Kidney Fat 2.1.1.8 . Oxibendazole Oxibendazole Bovine 100 pg/kg Muscle Provisional MRLs expire on Ovine Liver 1 . 1 . 1996.'. Kidney Fat 50 | µg/kg Milk Porcine 100 µg/kg Muscle Equidae Liver Kidney Fat